[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             SEPT 3, 2008
                              No. 08-10719                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 07-00322-CR-T-23-MSS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ROBERTO M. FERRO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (September 3, 2008)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Ryan Thomas Truskoski, appointed counsel for Roberto M. Ferro, has
moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Kilgore’s conviction and sentence are

AFFIRMED.




                                          2